Citation Nr: 0328622	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-15 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back condition, 
evaluated as 10 percent disabling effective May 4, 1999 and 
20 percent disabling effective May 29, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from November 1980 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
a compensable rating for his low back condition.  A rating 
decision dated in March 2001 increased the veteran's rating 
to 10 percent disabling effective from May 4, 1999, the date 
of the veteran's claim for increase.  An October 2001 rating 
decision increased his disability rating to 20 percent 
disabling, effective May 29, 2001, the date the RO received 
the veteran's February 2001 MRI of the lumbar spine.  


REMAND

As is mentioned above, the veteran's low back condition is 
currently rated as 20 percent disabling, effective May 29, 
2001.  The veteran's last VA examination was in September 
2001.  Therefore, the Board finds it necessary to schedule 
the veteran for another VA examination in order to assess the 
current nature and severity of the veteran's low back 
condition.  

In this regard, the Board notes that VA has amended its 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, by 
revising that portion of the Musculoskeletal System that 
addresses disabilities of the spine.  Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51454-51458 (2003) (to 
be codified at 38 C.F.R. Part 4).  The effective date of this 
amendment is September 26, 2003.  Furthermore, the rating 
criteria under Diagnostic Code 5293 changed effective 
September 23, 2002.  Controlling law provides that when a law 
or regulation changes during the pendency of an appeal, the 
criteria more favorable to the veteran be applied, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Here, the veteran has not 
been afforded a VA examination which has considered his 
service-connected disability under the new regulations.    
  
Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The RO should then schedule the 
veteran for VA orthopedic and 
neurological examinations in order to 
ascertain the nature and severity of his 
service-connected low back disability.  
All signs and symptoms of his low back 
disability should be described in detail, 
including any signs and symptoms present 
that would be necessary for rating 
intervertebral disc syndrome under the 
old and new rating criteria of Diagnostic 
Code 5293.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.        

3.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration being given to both the new 
and old criteria for the spine, to 
include the old and new criteria for 
evaluating intervertebral disc syndrome.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which covers all evidence received since 
issuance of the last SSOC and which 
adequately informs the veteran of the new 
criteria for evaluating his back 
disability.  An appropriate period of 
time should be allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




